Case 1:17-cv-01726-YK Document 104-3 Filed 06/16/20 Page 1 of 41




                       EXHIBIT C
Case
Case1:17-cv-01726-YK
     1:17-cv-01726-YK Document
                      Document62-2
                               104-3Filed
                                      Filed
                                          01/28/19
                                            06/16/20Page
                                                     Page662of
                                                             of138
                                                                41
Case
Case1:17-cv-01726-YK
     1:17-cv-01726-YK Document
                      Document62-2
                               104-3Filed
                                      Filed
                                          01/28/19
                                            06/16/20Page
                                                     Page673of
                                                             of138
                                                                41
Case
Case1:17-cv-01726-YK
     1:17-cv-01726-YK Document
                      Document62-2
                               104-3Filed
                                      Filed
                                          01/28/19
                                            06/16/20Page
                                                     Page684of
                                                             of138
                                                                41
Case
Case1:17-cv-01726-YK
     1:17-cv-01726-YK Document
                      Document62-2
                               104-3Filed
                                      Filed
                                          01/28/19
                                            06/16/20Page
                                                     Page695of
                                                             of138
                                                                41
Case
Case1:17-cv-01726-YK
     1:17-cv-01726-YK Document
                      Document62-2
                               104-3Filed
                                      Filed
                                          01/28/19
                                            06/16/20Page
                                                     Page706of
                                                             of138
                                                                41
Case
Case1:17-cv-01726-YK
     1:17-cv-01726-YK Document
                      Document62-2
                               104-3Filed
                                      Filed
                                          01/28/19
                                            06/16/20Page
                                                     Page717of
                                                             of138
                                                                41
Case
Case1:17-cv-01726-YK
     1:17-cv-01726-YK Document
                      Document62-2
                               104-3Filed
                                      Filed
                                          01/28/19
                                            06/16/20Page
                                                     Page728of
                                                             of138
                                                                41
Case
Case1:17-cv-01726-YK
     1:17-cv-01726-YK Document
                      Document62-2
                               104-3Filed
                                      Filed
                                          01/28/19
                                            06/16/20Page
                                                     Page739of
                                                             of138
                                                                41
Case 1:17-cv-01726-YK Document 104-3
                               62-2 Filed
                                     Filed01/28/19
                                           06/16/20 Page
                                                     Page74
                                                          10ofof138
                                                                 41
Case 1:17-cv-01726-YK Document 104-3
                               62-2 Filed
                                     Filed01/28/19
                                           06/16/20 Page
                                                     Page75
                                                          11ofof138
                                                                 41
Case 1:17-cv-01726-YK Document 104-3
                               62-2 Filed
                                     Filed01/28/19
                                           06/16/20 Page
                                                     Page76
                                                          12ofof138
                                                                 41
Case 1:17-cv-01726-YK Document 104-3
                               62-2 Filed
                                     Filed01/28/19
                                           06/16/20 Page
                                                     Page77
                                                          13ofof138
                                                                 41
Case 1:17-cv-01726-YK Document 104-3
                               62-2 Filed
                                     Filed01/28/19
                                           06/16/20 Page
                                                     Page78
                                                          14ofof138
                                                                 41
Case 1:17-cv-01726-YK Document 104-3
                               62-2 Filed
                                     Filed01/28/19
                                           06/16/20 Page
                                                     Page79
                                                          15ofof138
                                                                 41
Case 1:17-cv-01726-YK Document 104-3
                               62-2 Filed
                                     Filed01/28/19
                                           06/16/20 Page
                                                     Page80
                                                          16ofof138
                                                                 41
Case 1:17-cv-01726-YK Document 104-3
                               62-2 Filed
                                     Filed01/28/19
                                           06/16/20 Page
                                                     Page81
                                                          17ofof138
                                                                 41
Case 1:17-cv-01726-YK Document 104-3
                               62-2 Filed
                                     Filed01/28/19
                                           06/16/20 Page
                                                     Page82
                                                          18ofof138
                                                                 41
Case 1:17-cv-01726-YK Document 104-3
                               62-2 Filed
                                     Filed01/28/19
                                           06/16/20 Page
                                                     Page83
                                                          19ofof138
                                                                 41
Case 1:17-cv-01726-YK Document 104-3
                               62-2 Filed
                                     Filed01/28/19
                                           06/16/20 Page
                                                     Page84
                                                          20ofof138
                                                                 41
Case 1:17-cv-01726-YK Document 104-3
                               62-2 Filed
                                     Filed01/28/19
                                           06/16/20 Page
                                                     Page85
                                                          21ofof138
                                                                 41
Case 1:17-cv-01726-YK Document 104-3
                               62-2 Filed
                                     Filed01/28/19
                                           06/16/20 Page
                                                     Page86
                                                          22ofof138
                                                                 41
Case 1:17-cv-01726-YK Document 104-3
                               62-2 Filed
                                     Filed01/28/19
                                           06/16/20 Page
                                                     Page87
                                                          23ofof138
                                                                 41
Case 1:17-cv-01726-YK Document 104-3
                               62-2 Filed
                                     Filed01/28/19
                                           06/16/20 Page
                                                     Page88
                                                          24ofof138
                                                                 41
Case 1:17-cv-01726-YK Document 104-3
                               62-2 Filed
                                     Filed01/28/19
                                           06/16/20 Page
                                                     Page89
                                                          25ofof138
                                                                 41
Case 1:17-cv-01726-YK Document 104-3
                               62-2 Filed
                                     Filed01/28/19
                                           06/16/20 Page
                                                     Page90
                                                          26ofof138
                                                                 41
Case 1:17-cv-01726-YK Document 104-3
                               62-2 Filed
                                     Filed01/28/19
                                           06/16/20 Page
                                                     Page91
                                                          27ofof138
                                                                 41
Case 1:17-cv-01726-YK Document 104-3
                               62-2 Filed
                                     Filed01/28/19
                                           06/16/20 Page
                                                     Page92
                                                          28ofof138
                                                                 41
Case 1:17-cv-01726-YK Document 104-3
                               62-2 Filed
                                     Filed01/28/19
                                           06/16/20 Page
                                                     Page93
                                                          29ofof138
                                                                 41
Case 1:17-cv-01726-YK Document 104-3
                               62-2 Filed
                                     Filed01/28/19
                                           06/16/20 Page
                                                     Page94
                                                          30ofof138
                                                                 41
Case 1:17-cv-01726-YK Document 104-3
                               62-2 Filed
                                     Filed01/28/19
                                           06/16/20 Page
                                                     Page95
                                                          31ofof138
                                                                 41
Case 1:17-cv-01726-YK Document 104-3
                               62-2 Filed
                                     Filed01/28/19
                                           06/16/20 Page
                                                     Page96
                                                          32ofof138
                                                                 41
Case 1:17-cv-01726-YK Document 104-3
                               62-2 Filed
                                     Filed01/28/19
                                           06/16/20 Page
                                                     Page97
                                                          33ofof138
                                                                 41
Case 1:17-cv-01726-YK Document 104-3
                               62-2 Filed
                                     Filed01/28/19
                                           06/16/20 Page
                                                     Page98
                                                          34ofof138
                                                                 41
Case 1:17-cv-01726-YK Document 104-3
                               62-2 Filed
                                     Filed01/28/19
                                           06/16/20 Page
                                                     Page99
                                                          35ofof138
                                                                 41
Case
Case1:17-cv-01726-YK
     1:17-cv-01726-YK Document
                      Document62-2
                               104-3Filed
                                      Filed
                                          01/28/19
                                            06/16/20Page
                                                     Page100
                                                           36of
                                                              of138
                                                                 41
Case
Case1:17-cv-01726-YK
     1:17-cv-01726-YK Document
                      Document62-2
                               104-3Filed
                                      Filed
                                          01/28/19
                                            06/16/20Page
                                                     Page101
                                                           37of
                                                              of138
                                                                 41
Case
Case1:17-cv-01726-YK
     1:17-cv-01726-YK Document
                      Document62-2
                               104-3Filed
                                      Filed
                                          01/28/19
                                            06/16/20Page
                                                     Page102
                                                           38of
                                                              of138
                                                                 41
Case
Case1:17-cv-01726-YK
     1:17-cv-01726-YK Document
                      Document62-2
                               104-3Filed
                                      Filed
                                          01/28/19
                                            06/16/20Page
                                                     Page103
                                                           39of
                                                              of138
                                                                 41
Case
Case1:17-cv-01726-YK
     1:17-cv-01726-YK Document
                      Document62-2
                               104-3Filed
                                      Filed
                                          01/28/19
                                            06/16/20Page
                                                     Page104
                                                           40of
                                                              of138
                                                                 41
Case
Case1:17-cv-01726-YK
     1:17-cv-01726-YK Document
                      Document62-2
                               104-3Filed
                                      Filed
                                          01/28/19
                                            06/16/20Page
                                                     Page105
                                                           41of
                                                              of138
                                                                 41
